DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
2.       The following is appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
           A person shall be entitled to a patent unless - 
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

            Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wiseman et al (Pub. No. US 2007/0263838A1; hereinafter Wiseman)
Consider claim 1, Wiseman clearly shows and discloses a method of displaying a history of an interactive voice response (IVR) session, comprising: recording audio prompts played to a user by a voice application (the voice self-service system prompts the service user for service-specific information. Service-specific information may include, but is not limited to, data identifying the user, data identifying the user's account with the service provider, or data identifying a specific product or service provided by the service provider. The user may provide the data using the telephone keypad, or by voice) (fig. 2, label 224; paragraphs 0025, 0029-0031); recording a user's responses to audio prompts from a voice application (recording and storing a transcript of a service user's interaction) (fig. 2, label 224; paragraph 0010, 0033); and displaying a history of the audio prompts and the user responses (the integrated service system retrieves the interaction transcript of the user's interaction with the voice self-service system, and displays the records on the customer service agent's computer) (fig. 2, labels: 234-236; paragraph 0032), wherein each time that a new audio prompt is played to a user, the prompt added to the history, and wherein each time that a user makes a response, the response is added to the history (if the user chooses not to hear more information, the system moves the user to block 320 and a record of the user's interaction with the voice self-service system is stored) (fig. 2, label 222-224; paragraphs 0033-0034).

Conclusion                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/AMAL S ZENATI/Primary Examiner, Art Unit 2651